  Case 19-03047      Doc 77    Filed 03/04/21 Entered 03/04/21 15:24:56          Desc Main
                                 Document     Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

IN RE: V.R. KING CONSTRUCTION, LLC  )
                                    )
DEBTOR                              )                  CHAPTER 11 CASE NO.: 18- 31635
                                    )
Y2 YOGA COTSWOLD, LLC               )
            Plaintiff,              )
                                    )                     ADV. PROC. NO.: 19-03047
V.                                  )
VINROY W. REID, V.R. KING           )
CONSTRUCTION, LLC                   )
A. BURTON SHUFORD CHAPTER 7 TRUSTEE )
FOR V.R. KING CONSTRUCTION, LLC     )
AND VINROY REID                     )
                                    )
            Defendants.             )



                                   NOTICE OF APPEAL

        Notice is hereby given that Robert Lewis, Jr., counsel for the VR King Construction,
LLC (hereinafter “Defendant”), pursuant to 28 U.S.C §158 and Rules 8001 and 8002 of the
Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), hereby appeals to the United
States District Court for the Western District of North Carolina from the Memorandum Opinion
and Order Granting in Part Plaintiff’s Motion for Summary Judgment; Denying Defendant’s
Motion to Dismiss, Motion for Judgment on the Pleadings and Alternate Motions for Summary
Judgement; deferring Ruling on Certain Issues Pertaining to 11 U.S.C.S §506(b) and Setting
Deadlines for Filing Proof of Claims and any Objection Thereto [Doc. No. 62] entered on
December 2, 2020, and Order Denying Debtor’s Motion Requesting Reconsideration of the
Memorandum Opinion and Order Granting in Part Plaintiff’s Motion for Summary Judgment;
Denying Defendant’s Motion to Dismiss, Motion for Judgment on the Pleadings and Alternate
Motions for Summary Judgement; deferring Ruling on Certain Issues Pertaining to 11 U.S.C.S
§506(b) and Setting Deadlines for Filing Proof of Claims and any Objection Thereto [Doc.
No.76] entered on February 18, 2021, by the Honorable Laura T. Beyer, Chief United States
Bankruptcy Judge for the Western District of North Carolina. The Debtor filed a Motion to
Reconsider pursuant to Bankruptcy Rules 59 and 60. The Court entered an Order Denying
Debtor’s Motion to Reconsider on February 18, 2021.
Pursuant to Bankruptcy Rule 8004 the Debtor hereby request that the Clerk of the Bankruptcy
Court provide notice of appeal to counsel of record for interested parties. The Parties to the
Order appealed from and the names, telephone and fax numbers of their respective attorneys are
as follows:
 Case 19-03047     Doc 77    Filed 03/04/21 Entered 03/04/21 15:24:56   Desc Main
                               Document     Page 2 of 3




  Shelley K. Abel
  Bankruptcy Administrator (via ECF)
  402 West Trade Street
  Suite 200
  Charlotte, NC 27601
  Tel: 704-3507590
  Fax: 704-344-6666

  James H. Henderson (via ECF)
  1120 Greenwood Cliff
  Charlotte NC 28202-2826
  Tel: 704-333-3444
  Fax: 704-333-5003

  A. Burton Shuford (via ECF)
  4700 Lebanon Road, Suite A-2
  Mint Hill, NC 28227
  Tel: (980) 321-7005
  Fax: (704) 943-1152

  Vinroy W. Reid (via U.S. Mail)
  P.O. Box 5035
  Charlotte, North Carolina 28229

EXECUTED ON: March 4, 2021

                                       s/Robert Lewis, Jr.
                                       Robert Lewis, Jr.
                                       THE LEWIS LAW FIRM, P.A.
                                       PO Box 1446
                                       Raleigh, North Carolina 27602
                                       (919) 719-3906 (phone)
                                       (919) 573-9161 (Facsimile)
                                       N.C. State Bar # 35806
  Case 19-03047      Doc 77     Filed 03/04/21 Entered 03/04/21 15:24:56          Desc Main
                                  Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that the attached NOTICE OF APPEAL was served upon the following
parties by Electronic Court Filing (ECF) and mailing a copy of the same by first-class postage
prepaid mail addressed as follows:

   Shelley K. Abel
   Bankruptcy Administrator (via ECF)
   402 West Trade Street Suite 200
   Charlotte, NC 27601
   Tel: 704-3507590
   Fax: 704-344-6666

   James H. Henderson (via ECF)
   1120 Greenwood Cliff
   Charlotte NC 28202-2826
   Tel: 704-333-3444
   Fax: 704-333-5003

   A. Burton Shuford (via ECF)
   4700 Lebanon Road, Suite A-2
   Mint Hill, NC 28227
   Tel: (980) 321-7005
   Fax: (704) 943-1152

   Vinroy W. Reid (via U.S. Mail)
   P.O. Box 5035
   Charlotte, North Carolina 28229


EXECUTED ON: March 4, 2021

                                            s/Robert Lewis, Jr.
                                            Robert Lewis, Jr.
                                            THE LEWIS LAW FIRM, P.A.
                                            PO Box 1446
                                            Raleigh, North Carolina 27602
                                            (919) 719-3906 (phone)
                                            (919) 573-9161 (Facsimile)
                                            N.C. State Bar # 35806
